PER CURIAM.
In these consolidated appeals appellant seeks reversal of a final judgment entered pursuant to a jury verdict in the amount of $44,800.00 as damages for personal injuries sustained by him while working as a steward on appellee’s train.
The question of damages was the only issue in the trial, inasmuch as liability was admitted by appellee.
Appellant contends on appeal that the trial court erred in refusing to excuse for cause a juror on the basis of possible bias; that the trial court should have granted appellant’s motion to strike certain irrelevant and inadmissible portions of a medical witness’ deposition; and that the court erred in refusing appellant’s request for an instruction on future medical expenses.
We have carefully considered appellant’s points and in light of the record, briefs and argument of counsel have determined that no reversible error has been demonstrated. See, Ashley v. State, 370 So.2d 1191 (Fla. 3d DCA 1979); Wheeler v. State, 362 So.2d 377 (Fla. 1st DCA 1978); Klepper v. J. C. Penney Co., 340 So.2d 1170 (Fla. 4th DCA 1976).
The judgment appealed is affirmed.
Affirmed.